Exhibit 10.1

 



NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).
THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE BEEN ACQUIRED
FOR INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE
OF REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.   

 

THIRD AMENDED AND RESTATED PROMISSORY NOTE

 

Principal Amount:  up to $1,600,000   Dated June 14, 2016     New York, New York

 

DT Asia Investments Limited, a company incorporated in the British Virgin
Islands (the “Maker”), promises to pay to the order of DeTiger Holdings Limited
or its registered assigns or successors in interest (the “Payee”), or order, the
principal sum of up to One Million Six Hundred Thousand Dollars ($1,600,000)
(the “Principal Amount”) in lawful money of the United States of America, on the
terms and conditions described below.  This promissory note (the “Note”) amends
and restates that certain Promissory Note, dated September 13, 2015, and as
amended and restated on December 1, 2015 and again on February 5, 2016 (the
“Original Note”). All payments on this Note shall be made by check or wire
transfer of immediately available funds or as otherwise determined by the Maker
to such account as the Payee may from time to time designate by written notice
in accordance with the provisions of this Note.

 

1.          Principal. Subject always to Section 7A, the principal balance of
this Note shall be payable on the earlier of: (i) July 6, 2016; or (ii) the date
on which Maker consummates its initial business combination (the “Business
Combination”) (as described in the prospectus contained in Maker’s registration
statement on Form S-1 filed with the Securities and Exchange Commission in
connection with Maker’s initial public offering (the “IPO”)). The principal
balance may be prepaid at any time.

 

2.          Interest. No interest shall accrue on the unpaid principal balance
of this Note.

 

3.          Drawdown Requests. The principal of this Note may be drawn down from
time to time prior to the earlier of: (i) July 6, 2016; or (ii) the date on
which Maker consummates its Business Combination, upon written request from
Maker to Payee (each, a “Drawdown Request”). The Parties agree that the issuance
of this Note and assumption of an initial principal balance of One Million Four
Hundred Thousand Dollars ($1,400,000), constitutes full repayment of the
Original Note, which had an unpaid principal balance of One Million Four Hundred
Thousand Dollars ($1,400,000), as of the date of this Note. Each subsequent
Drawdown Request must state the amount to be drawn down, and must not be an
amount less than One Thousand Dollars ($1,000) unless agreed upon by Maker and
Payee. Payee shall fund each Drawdown Request no later than five (5) business
days after receipt of a Drawdown Request; provided, however, that the maximum
amount of drawdowns collectively under this Note is One Million and Six Hundred
Thousand Dollars ($1,600,000). Once an amount is drawn down under this Note, it
shall not be available for future Drawdown Requests even if prepaid. No fees,
payments or other amounts shall be due to Payee in connection with, or as a
result of, any Drawdown Request by Maker. Notwithstanding the foregoing, all
payments shall be applied first to payment in full of any costs incurred in the
collection of any sum due under this Note, including (without limitation)
reasonable attorneys’ fees, and then to the reduction of the unpaid principal
balance of this Note.

 



 

 

 

4.          Application of Payments. All payments shall be applied first to
payment in full of any costs incurred in the collection of any sum due under
this Note, including (without limitation) reasonable attorney’s fees, then to
the payment in full of any late charges and finally to the reduction of the
unpaid principal balance of this Note.

 

5.          Optional Conversion.

(a)          Upon consummation of the Business Combination and at the Payee’s
option, at any time prior to payment in full of the principal balance of this
Note, the Payee may elect to convert up to Five Hundred Thousand Dollars
($500,000) (the “Convertible Principal”) of the Note into that number of units
(the “Units”) equal to: (i) the portion of the principal amount of the Note
being converted pursuant to this Section 5, divided by (ii) $10.00, rounded up
to the nearest whole number. Each Unit shall have the same terms and conditions
as the private units issued simultaneously with the Maker’s IPO.

 

(b)          Upon any complete or partial conversion of the Convertible
Principal of this Note: (i) such principal amount shall be so converted and such
converted portion of this Note shall become fully paid and satisfied, (ii) the
Payee shall surrender and deliver this Note, duly endorsed, to Maker or such
other address which Maker shall designate against delivery of the Units, (iii)
Maker shall promptly deliver a new duly executed Note to the Payee in the
principal amount that remains outstanding, if any, after any such conversion and
(iv) in exchange for all or any portion of the surrendered Note described in
Section 5(a), Maker shall deliver to Payee the Units, which shall bear such
legends as are required, in the opinion of counsel to Maker or by any other
agreement between Maker and the Payee and applicable state and federal
securities laws.

 

(c)          The Maker shall pay any and all issue and other taxes that may be
payable with respect to any issue or delivery of the Units upon conversion of
this Note pursuant hereto; provided, however, that the Payee shall pay any
transfer taxes resulting from any transfer requested by the Payee in connection
with any such conversion.

 

6.          Events of Default. The following shall constitute an event of
default (“Event of Default”):

 

(a)          Failure to Make Required Payments. Failure by Maker to pay the
obligations due pursuant to this Note within five (5) business days of the date
specified above.

 



 2 

 

 

(b)          Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary
case under any applicable bankruptcy, insolvency, reorganization, rehabilitation
or other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of Maker generally to pay its debts as such debts become due, or the
taking of corporate action by Maker in furtherance of any of the foregoing.

 

(c)          Involuntary Bankruptcy, Etc. The entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of Maker in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of Maker or for any substantial part of its
property, or ordering the winding-up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days.

 

7.          Remedies. Subject always to Section 7A:

 

(a)          Upon the occurrence of an Event of Default specified in Section
6(a) hereof, Payee may, by written notice to Maker, declare this Note to be due
immediately and payable, whereupon the unpaid principal amount of this Note, and
all other amounts payable thereunder, shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 

(b)          Upon the occurrence of an Event of Default specified in Sections
6(b) and 6(c), the unpaid principal balance of this Note, and all other sums
payable with regard to this Note, shall automatically and immediately become due
and payable, in all cases without any action on the part of Payee.

 

7A.         Limited Recourse. Notwithstanding any other term or provision of
this Note (but without prejudice to Section 13), in the event that the unpaid
principal balance of this Note or any other sum payable hereunder becomes due
from Maker prior to the consummation of a Business Combination (including as a
consequence of any Event of Default under Section 6), the obligation to pay such
amount shall be limited to the extent of the assets of the Maker remaining or
which would remain following the payment of all other liabilities of the Maker,
whether actual, prospective or contingent, existing at the time such amount
becomes due, and the Payee (and its registered assigns or successors in
interest) shall have no other recourse or claim against the Maker or any of its
assets for any amount in excess of the amount of such remaining assets and the
obligation of the Maker to pay any part of the unpaid principal balance or other
any other sum which would remain unpaid as a result of this Section 7A shall be
deemed extinguished.

 



 3 

 

 

8.          Waivers. Maker waives presentment for payment, demand, notice of
dishonor, protest, and notice of protest with regard to the Note, all errors,
defects and imperfections in any proceedings instituted by Payee under the terms
of this Note, and all benefits that might accrue to Maker by virtue of any
present or future laws exempting any property, real or personal, or any part of
the proceeds arising from any sale of any such property, from attachment, levy
or sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
on any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.

 

9.          Unconditional Liability. Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by Payee, and consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Payee with respect to the payment or other provisions of this Note, and agrees
that additional makers, endorsers, guarantors, or sureties may become parties
hereto without notice to Maker or affecting Maker’s liability hereunder.

 

10.        Notices. All notices, statements or other documents which are
required or contemplated by this Agreement shall be: (i) in writing and
delivered personally or sent by first class registered or certified mail,
overnight courier service or facsimile or electronic transmission to the address
designated in writing, (ii) by facsimile to the number most recently provided to
such party or such other address or fax number as may be designated in writing
by such party and (iii) by electronic mail, to the electronic mail address most
recently provided to such party or such other electronic mail address as may be
designated in writing by such party. Any notice or other communication so
transmitted shall be deemed to have been given on the day of delivery, if
delivered personally, on the business day following receipt of written
confirmation, if sent by facsimile or electronic transmission, one (1) business
day after delivery to an overnight courier service or five (5) days after
mailing if sent by mail.

 

11.        Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE BRITISH VIRGIN ISLANDS, WITHOUT REGARD TO CONFLICT OF LAW
PROVISIONS THEREOF.

 

12.        Severability. Any provision contained in this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 



 4 

 

 

13.        Trust Waiver. Notwithstanding anything herein to the contrary, the
Payee hereby waives any and all right, title, interest or claim of any kind
(“Claim”) in or to any distribution of or from the trust account (“Trust
Account”) established by Maker in which the proceeds of the IPO and the proceeds
of the sale of the units issued in the private placement that occurred prior to
the IPO, as described in greater detail in the registration statement and
prospectus filed in connection with the IPO, were deposited, and hereby agrees
not to seek recourse, reimbursement, payment or satisfaction for any Claim
against the Trust Account for any reason whatsoever.

 

14.       Amendment; Waiver. Any amendment hereto or waiver of any provision
hereof may be made with, and only with, the written consent of the Maker and the
Payee.

 

15.       Assignment. This Note may not be assigned by the Payee.

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed and delivered as a deed on the day and year first above
written.

 

  Executed as a deed by   DT ASIA INVESTMENTS LIMITED         Acting by:   /s/
Stephen N. Cannon   Name:   Stephen N. Cannon   Title:   Director and Chief
Executive Officer

 

 

5

 

